Case: 21-1347    Document: 24    Page: 1    Filed: 09/01/2021




        NOTE: This disposition is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    JOSE CONEJO,
                       Petitioner

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                    Respondent
              ______________________

                        2021-1347
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-1221-20-0852-W-1.
                 ______________________

                Decided: September 1, 2021
                  ______________________

    JOSE CONEJO, Springfield, VA, pro se.

     JEFFREY GAUGER, Office of General Counsel, United
 States Merit Systems Protection Board, Washington, DC,
 for respondent. Also represented by TRISTAN L. LEAVITT,
 KATHERINE MICHELLE SMITH.
                 ______________________

   Before TARANTO, HUGHES, and STOLL, Circuit Judges.
 TARANTO, Circuit Judge.
Case: 21-1347     Document: 24      Page: 2    Filed: 09/01/2021




 2                                              CONEJO   v. MSPB



     Jose Conejo filed an Individual Right of Action (IRA)
 appeal with the Merit Systems Protection Board, alleging
 prohibited retaliation for whistleblowing. Specifically, he
 asserted that, while he worked for the Government Pub-
 lishing Office (GPO, or agency), he was passed over for pro-
 motion and stripped of responsibilities in retaliation for
 raising concerns about agency personnel decisions and
 abuse of agency funds. The Board dismissed his complaint
 for lack of jurisdiction. Appx. 5–15; see Conejo v. Gov’t
 Publ’g Off., No. DC-1221-20-0852-W-1, 2020 MSPB LEXIS
 4305 (M.S.P.B. Oct. 28, 2020). Mr. Conejo appeals. In
 agreement with the Board’s position in the appeal, we va-
 cate the Board’s decision and remand the matter for fur-
 ther proceedings.
                               I
     Mr. Conejo was employed by GPO as a human re-
 sources specialist from December 2013 until December
 2019. On July 14, 2017, he filed a complaint with the Office
 of Special Counsel (OSC) pursuant to 5 U.S.C.
 § 1214(a)(1)(A), seeking corrective action for alleged “pro-
 hibited personnel practices” by GPO, namely, retaliation
 for whistleblowing, in violation of 5 U.S.C. § 2302(b)(8), (9).
 Appx. 56–79. Mr. Conejo alleged, among other things, that
 he was denied (temporary and permanent) promotion to
 the position of Chief Human Capital Officer after the in-
 cumbent retired, even though he was the most qualified for
 the role, because he made numerous disclosures criticizing
 GPO personnel decisions. Appx. 57–58.
     Mr. Conejo’s complaint to OSC listed “disclosures, re-
 taliatory acts, and new disclosures in chronological order.”
 Appx. 59. The list includes fifty-three instances related to
 use of government funds, nepotism in hiring, and retalia-
 tory actions against other agency employees, for which Mr.
 Conejo asserted that he had “emails, phone logs, notes” and
 myriad other documents to support his version of the
Case: 21-1347       Document: 24   Page: 3    Filed: 09/01/2021




 CONEJO   v. MSPB                                            3



 events. Appx. 78–79. Mr. Conejo amended his OSC com-
 plaint several times to add information. Appx. 95–98.
     On September 29, 2017, while his OSC complaint was
 pending, Mr. Conejo spoke with a GPO equal-employment-
 opportunity (EEO) official. He complained that he was
 overlooked for promotion “based on his race, national
 origin, and reprisal for filing a complaint against his previ-
 ous [a]gency.” Supplemental Appendix (SAppx.) 46–48.
 But on October 19, 2017, Mr. Conejo dropped that griev-
 ance in favor of pursuing his OSC complaint. Appx.
 83–84. 1
      On July 28, 2020, OSC found no sufficient basis to pur-
 sue a detailed investigation of Mr. Conejo’s charges and so
 closed its file on the matter. Appx. 105. On September 9,
 2020, Mr. Conejo filed an IRA appeal with the Board under
 5 U.S.C. §§ 1214(a)(3)(A), 1221(a), attaching his original
 complaint to OSC. SAppx. 55–70. Five days later, the
 Board-assigned administrative judge directed Mr. Conejo
 to “file a statement, accompanied by evidence,” to establish
 that the Board had jurisdiction over his IRA appeal.
 SAppx. 77–79.
     Mr. Conejo submitted his response on October 5, 2020.
 Appx. 110–29. He highlighted three actions taken by GPO
 that he viewed as retaliatory for protected disclosures: (1)
 electing not to appoint him to the position of Chief Human
 Capital Officer for an interim 90-day period; (2) electing not
 to appoint him permanently to the same position; and (3)
 stripping him of “[p]olicy functions and responsibilities”
 and decreasing his functional paygrade. Appx. 125. (For
 convenience, we refer to both items (1) and (2) as involving



     1   In this court, Mr. Conejo has stated in his Form 10
 submission that he did not present a discrimination charge
 to the Board. ECF No. 11.
Case: 21-1347     Document: 24      Page: 4   Filed: 09/01/2021




 4                                             CONEJO   v. MSPB



 “promotion.”) Mr. Conejo also pointed to additional disclo-
 sures he asserted to be protected. See Appx. 110–25.
      The administrative judge dismissed Mr. Conejo’s ap-
 peal for lack of jurisdiction on October 28, 2020. Appx. 5–
 15. Because the “prohibited personnel practices” under 5
 U.S.C. § 2302(b) are tied to the definition of “personnel ac-
 tion” under 5 U.S.C. § 2302(a), the administrative judge fo-
 cused on nine “personnel actions” asserted in Mr. Conejo’s
 complaint to OSC, Appx. 9–10, and determined that “the
 only ‘personnel action’ described by [Mr. Conejo] that fits
 within the broad universe of actions listed in Section
 2302(a) is [his] claim of a failure to hire or promote,” Appx.
 11. But that claim, the administrative judge concluded, is
 based on “retaliation for filing a complaint with his prior
 employing agency,” is “not an assertion of reprisal for dis-
 closing illegality or mismanagement at his current
 agency,” and is therefore not within the Board’s jurisdic-
 tion for an IRA appeal. Appx. 14–15. In addition, stating
 that the Board has recognized that a “hostile environment”
 might constitute a “personnel action,” Appx. 11 (citing Sav-
 age v. Dep’t of the Army, 122 M.S.P.R. 612, 627 (M.S.P.B.
 2015)), the administrative judge concluded that Mr. Conejo
 “fail[ed] to describe [a] working environment” that was “ob-
 jectively severe and pervasive” so as to support a nonfrivo-
 lous allegation required for jurisdiction, Appx. 11–14.
     The administrative judge’s initial decision became the
 decision of the Board on December 2, 2020. (We therefore
 now refer to the initial decision as the Board’s decision.)
 Mr. Conejo timely appealed. Given that no discrimination
 claim was presented to the Board, see supra n.1, we have
 jurisdiction under 28 U.S.C. § 1295(a)(9).
                               II
                               A
     We review the Board’s determinations as to its juris-
 diction de novo. Cahill v. Merit Systems Prot. Bd., 821 F.3d
Case: 21-1347       Document: 24     Page: 5     Filed: 09/01/2021




 CONEJO   v. MSPB                                               5



 1370, 1373 (Fed. Cir. 2016). In an IRA appeal that asserts
 a whistleblower-protection violation, the Board’s jurisdic-
 tion depends on the presence of a “non-frivolous allegation”
 that the appellant made disclosures or engaged in other
 protected activity within 5 U.S.C. § 2302(b)(8) or
 (b)(9)(A)(i), (B), (C), or (D), that the disclosures or protected
 activity were contributing factors in identified “personnel
 actions” under § 2302(a)(2)(A), and that the whistleblower
 charge was duly exhausted before OSC. See Hessami v.
 Merit Systems Prot. Bd., 979 F.3d 1362, 1367 (Fed. Cir.
 2020); Cahill, 821 F.3d at 1373; see also Yunus v. Dep’t of
 Veterans Affs., 242 F.3d 1367, 1371 (Fed. Cir. 2001).
     Under § 2302(b)(8), the subject of an employee’s “whis-
 tleblowing” must be activity that the employee “reasonably
 believes evidences–(i) any violation of any law, rule, or reg-
 ulation, or (ii) gross mismanagement, a gross waste of
 funds, an abuse of authority, or a substantial and specific
 danger to public health or safety.” 5 U.S.C. § 2302(b)(8).
 In § 2302(b)(9)(A)(i), Congress provided protection against
 “retaliation for exercising any appeal, complaint, or griev-
 ance right relating to whistleblowing” as defined in
 § 2302(b)(8). Young v. Merit Systems Prot. Bd., 961 F.3d
 1323, 1329 (Fed. Cir. 2020). Congress underscored the
 needed link to § 2302(b)(8)’s definition of “whistleblowing”
 by adding, in § 2302(b)(9)(A)(ii), that “exercis[ing] any ap-
 peal, complaint, or grievance right . . . other than with re-
 gard to remedying a violation of [§ 2302(b)(8)]” is not
 within the Board’s jurisdiction over IRA appeals. 5 U.S.C.
 § 2302(b)(9)(A)(ii); see also Young, 961 F.3d at 1329 (collect-
 ing cases). For the jurisdictional inquiry applying these
 standards, we have held that “whether the appellant has
 non-frivolously alleged protected disclosures that contrib-
 uted to a personnel action must be determined based on
 whether the employee alleged sufficient factual matter, ac-
 cepted as true, to state a claim that is plausible on its face.”
 Hessami, 979 F.3d at 1369.
Case: 21-1347     Document: 24      Page: 6    Filed: 09/01/2021




 6                                              CONEJO   v. MSPB



                               B
     The dispositive defect in Mr. Conejo’s IRA appeal, the
 Board concluded, was that he had not met “even the low
 bar required to identify an act” that comes within
 § 2302(a)’s definition of “personnel action.” Appx. 11. The
 Board considered nine actions Mr. Conejo had identified;
 deemed eight of them insufficiently pled, Appx. 11–13; and
 concluded that the ninth (denial of promotion) was not re-
 ally about retaliation for disclosures but instead was based
 on earlier discrimination claims (which are not actionable
 in the IRA appeal), Appx. 13–15. We conclude that the de-
 termination of no jurisdiction was error, at least as to the
 denial of promotion, and that a remand is warranted.
     It is clear, and the Board did not deny, that a “promo-
 tion” is a “personnel action.” 5 U.S.C. § 2302(a)(2)(A)(ii);
 see also § 2302(a)(2)(A)(i) (“appointment”). It is likewise
 clear, and the Board did not deny, that the Board had ju-
 risdiction over Mr. Conejo’s IRA appeal if—as Mr. Conejo
 alleged in his OSC complaint (Appx. 58) and in response to
 the Board’s order to establish jurisdiction (Appx. 125)—he
 sufficiently alleged that he was denied a promotion in re-
 taliation for protected disclosures, as specified in
 § 2302(b)(8) and (9). The Board concluded, however, that
 Mr. Conejo’s allegation concerning denial of promotion did
 not allege retaliation on that basis, but, instead, alleged re-
 taliation only based on his having filed an EEO com-
 plaint—which is a form of retaliation that is outside an IRA
 appeal. Appx. 14–15; see, e.g., 5 U.S.C. § 2302(b)(9)(A)(ii);
 Young, 961 F.3d at 1329 (“Allegations of retaliation for ex-
 ercising a Title VII right, however, do not fall within the
 scope of section 2302(b)(8).”; “Retaliation for filing those
 other types of complaints is remediable through different
 mechanisms, and not by an IRA appeal to the Board.”) (col-
 lecting cases and examples); Serrao v. Merit Systems Prot.
 Bd., 95 F.3d 1569, 1576 (Fed. Cir. 1996); Spruill v. Merit
 Systems Prot. Bd., 978 F.2d 679, 689 (Fed. Cir. 1992).
Case: 21-1347       Document: 24   Page: 7    Filed: 09/01/2021




 CONEJO   v. MSPB                                            7



      The decisive problem with the Board’s decision is that
 it improperly characterizes Mr. Conejo’s allegation regard-
 ing denial of promotion as limited to retaliation for EEO
 activity to the exclusion of whistleblowing activity. The
 former, even if present, does not necessarily exclude the
 latter. Cf. Ellison v. Merit Systems Prot. Bd., 7 F.3d 1031,
 1035 (Fed. Cir. 1993) (“[T]he fact that Ellison filed a griev-
 ance action through agency procedures in response to the
 contested personnel action did not in and of itself disqualify
 him from pursuing corrective action under the WPA as
 well.”). Here, Mr. Conejo nowhere alleged that the agency’s
 actions were only in retaliation for the filing of his EEO
 complaint on September 27, 2017. Rather, he identified
 fifty-three instances of allegedly “protected disclosures” as
 giving rise to the purportedly retaliatory agency actions,
 including the denial of temporary and permanent promo-
 tion. See Appx. 56–58 (OSC complaint); see also Appx. 107,
 127 (incorporating OSC complaint). The presence of those
 allegations is not negated by the fact that Mr. Conejo also
 suggested that his EEO complaint “was a contributing fac-
 tor in” GPO’s “not selecting [him] for the position of Chief
 Human Capital Officer.” Appx. 95 (Conejo attempting to
 amend his OSC complaint). As the Board agrees in this
 court, it is improper to overlook the allegations regarding
 the non-EEO-related disclosures, and those allegations
 must be analyzed to determine if they meet the standards
 of a non-frivolous allegation of all elements required for
 coverage under § 2302(b)(8) and (9). See Board Br. at 10.
     Whether or not we could resolve that issue ourselves,
 we deem it appropriate in this case to leave the analysis to
 the Board in the first instance. See McLaughlin v. Merit
 Systems Prot. Bd., 853 F. App’x 648, 650 (Fed. Cir. 2021);
 Hessami, 979 F.3d at 1371; Holderfield v. Merit Systems
 Prot. Bd., 326 F.3d 1207, 1209–10 (Fed. Cir. 2003). We va-
 cate the Board’s decision and remand the matter.
     We do not restrict the scope of proceedings on remand
 to only those issues we discuss in this opinion. Our
Case: 21-1347     Document: 24     Page: 8   Filed: 09/01/2021




 8                                           CONEJO   v. MSPB



 disposition here leaves it to the Board to determine what
 issues, beyond those we expressly discuss, have been
 properly preserved and should be addressed. See Board Br.
 at 11 (“On remand, the administrative judge will also have
 the opportunity to consider the other issues that Mr.
 Conejo has raised in his brief.”). We mention one addi-
 tional issue. The Board determined that Mr. Conejo ex-
 hausted his administrative remedies by presenting to OSC
 the same challenges he raised in his IRA appeal. Appx. 11.
 The Board should clarify whether Mr. Conejo duly ex-
 hausted not only his claims involving the denial of tempo-
 rary and permanent promotion, but also any other claims
 that are part of the IRA appeal—e.g., the curtailment-of-
 responsibilities claim that he told the Board he had sought
 to add to his OSC complaint on March 24, 2018. See Appx.
 125, 128. If exhausted, the claim should be analyzed under
 the standard for determining Board jurisdiction. See Board
 Br. at 11 n.5 (noting Mr. Conejo’s argument that the Board
 did not address this claim).
                             III
     For the forgoing reasons, we vacate the Board’s dismis-
 sal and remand for further proceedings.
     Costs awarded to Mr. Conejo.
                VACATED AND REMANDED